DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–8 is/are pending.

Response to Amendment
Applicants have proposed amending claim 1 from "a negative electrode active material including a particulate carbon-based material" to "a negative electrode active material consisting of a particulate carbon-based material." The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP § 2111.03 I. “Consisting” excludes any nonspecified element.  In re Gray 11 USPQ 255 (CCPA 1931). This limitation has not been previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 22 May 2022 have been fully considered but they are not persuasive.
Applicants argue there is no requirement that the features of the claim be indented in a specific manner and the MPEP does not require specific indentations of paragraphs (P4/¶2). MPEP 608.01 (m) describes the requirements with respect to the form of the claims and references 37 CFR 1.75. 37 CFR 1.75 (i) states "[w]here a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” Therefore, there is a requirement that the features of the claim be indented in a specific manner and the MPEP does require specific indentations of paragraphs.
Applicants argue Hwang does not disclose the negative electrode active material consisting of a particular carbon-based material (P4/¶5, 7). The broadest reasonable interpretation of the term "carbon-based material" does not exclude other elements (e.g., metal) from being present. Hwang discloses a negative electrode active material (11) including a particulate carbon-based material (11, [0032]–[0034]). Hwang further discloses the negative electrode active material (11) may be formed by 50 wt% of carbon nanotubes (see silicon/carbon composite particles, [0072]). Matsubara (US 2002/016447 A1) discloses a particulate carbon-based material (1) can be a silicon/carbon composite (FIG. 1, [0064]); and Lee (US 2019/035592 A1) discloses a particulate carbon-based material can be a silicon/carbon composite (see carbon-based material, [0012]). A silicon/carbon composite particle is a particulate carbon-based material. The negative electrode active material (11) consists of a particulate carbon-based material (11, [0032]–[0034]). Therefore, Hwan discloses the negative electrode active material consisting of a particular carbon-based material. 
Applicants argue the composite of the metal and carbon does not consist of a particulate carbon-based material (P4/¶6). The broadest reasonable interpretation of the term "carbon-based material" does not exclude other elements (e.g., metal) from being present. Matsubara (US 2002/016447 A1) discloses a particulate carbon-based material (1) can be a silicon/carbon composite (FIG. 1, [0064]); and Lee (US 2019/035592 A1) discloses a particulate carbon-based material can be a silicon/carbon composite (see carbon-based material, [0012]). A silicon/carbon composite particle is a particulate carbon-based material. Therefore, a composite of the metal and carbon consists of a particulate carbon-based material.
Applicants argue the water-soluble polymer 12 does not coat (adhere) to the surface of the carbon 11b (P5/¶1). It is noted that the features upon which applicant relies (i.e., the water-soluble polymer lithium salt adhering to the surface of the carbon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "a water-soluble polymer lithium salt adhering the surface of the particulate carbon-based material." Emphasis added. Hwang discloses water-soluble polymer 12 is coated on the surface of negative electrode active material 11 (FIG. 1, [0044]). Hwang further discloses the negative electrode active material (11) may be formed by 50 wt% of carbon nanotubes (see silicon/carbon composite particles, [0072]). Matsubara (US 2002/016447 A1) discloses a particulate carbon-based material (1) can be a silicon/carbon composite (FIG. 1, [0064]); and Lee (US 2019/035592 A1) discloses a particulate carbon-based material can be a silicon/carbon composite (see carbon-based material, [0012]). A silicon/carbon composite particle is a particulate carbon-based material. Further, FIG. 1 of Hwang illustrates the water-soluble polymer 12 coating the surface of the carbon 11b. The carbon 11b are present within the water-soluble polymer 12. Therefore, the water-soluble polymer 12 does coat (adhere) to the surface of the particulate carbon-based material.
Applicants argue Hwang does not disclose or teach the metal oxide material is included on the surface of the carbon 11b (P5/¶2). It is noted that the features upon which applicant relies (i.e., the metal oxide material is included on the surface of the carbon) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "a sub-material particle … adhering the surface of the particulate carbon-based material." Emphasis added. Hwang discloses a metal oxide material is included on the surface of the negative electrode active material  (11, [0038]). Hwang further discloses the negative electrode active material (11) may be formed by 50 wt% of carbon nanotubes (see silicon/carbon composite particles, [0072]). Matsubara (US 2002/016447 A1) discloses a particulate carbon-based material (1) can be a silicon/carbon composite (FIG. 1, [0064]); and Lee (US 2019/035592 A1) discloses a particulate carbon-based material can be a silicon/carbon composite (see carbon-based material, [0012]). A silicon/carbon composite particle is a particulate carbon-based material. Therefore, Hwang does disclose and teach the metal oxide material is included on the surface of the particulate carbon-based material 11.
Applicants argue Hwang does not teach the hopping conduction in surface of the particulate carbon-based material (P5/¶3). It is noted that the features upon which applicant relies (i.e., the hopping conduction in surface of the particulate carbon-based material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicants argue Lee does not provide the deficiencies of Hwang (P5/¶4). Hwang is not deficient as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725